IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30017
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LINDA MARIE RITZIE,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 97-CV-903-B-M3
                       --------------------
                         December 1, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Attorney Linda Marie Ritzie (“Ritzie”), appeals from a

judgment in favor of the United States on a promissory note

guaranteed by the United States pursuant to the provisions of the

National Direct Student Loan Program.    On appeal, Ritzie asserts

that the trial court erred in its evidentiary rulings, and that

the evidence was insufficient to support a judgment for the

United States.

     Ritzie’s evidentiary arguments are poorly presented and

unsupported by explanation or citations.      It is axiomatic that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30017
                                  -2-

“[q]uestions posed for appellate review but inadequately briefed

are considered abandoned.”    Dardar v. Lafourche Realty Co., Inc.,

985 F.2d 824, 831 (5th Cir. 1993).    Because each of Ritzie’s

evidentiary arguments suffers from this same flaw, they are each

considered abandoned.

     Ritzie also argues that the evidence was insufficient to

support a finding for the United States.    To prevail, the

plaintiff must show that the defendant signed the note, that the

plaintiff is the present owner or holder of the note, and that

the note is in default.    See F.D.I.C. v. McCrary, 977 F.2d 192,

194 n.5 (5th Cir. 1992).   Ritzie admitted at trial that her

signature appeared on the note.    The note itself indicates it was

assigned to the United States, and this was confirmed by Larry

Lawhorn, a senior loan analyst with the U.S. Department of

Education.   Finally, Lawhorn testified that the note had been in

default for many years despite efforts to contact Ritzie; the

Government also presented extensive documentary evidence of

unsuccessful attempts to contact Ritzie and the absence of

payments on the loan.

     Ritzie asserts that the trial court failed to properly

consider her testimony that she had been told she was receiving

only grants, not a loan.   However, the trial court did consider

her testimony, and found it incredible in the face of the

documentary evidence.   In addition, Ritzie admitted that she had

not read the note, but had noticed she was signing as “maker,”

and admitted that it was possible she had received a loan at that

time.   Therefore, this argument is without merit.
                            No. 00-30017
                                 -3-

     The Government also requests Ritzie be sanctioned pursuant

to Fed. R. App. P. 38 for filing a frivolous appeal.   When the

result of an appeal “‘is obvious [and] the arguments of error are

wholly without merit,’” this court may award sanctions.    See

Valley Ranch Dev. Co., Ltd. v. F.D.I.C., 960 F.2d 550, 556 (5th

Cir. 1992 (citation omitted).   This court has previously awarded

sanctions under both Fed. R. App. P. 38 and 28 U.S.C. § 1927

after finding that the appellant had “filed nothing more than a

five-page ‘slap-dash’ excuse for a brief - a brief that fails to

raise even one colorable challenge to the district court’s

judgment.”    Carmon v. Lubrizol Corp., 17 F.3d 791, 795 (5th Cir.

1994).   As an attorney herself, Ritzie should have realized that

her appeal was without merit and her brief was woefully

inadequate.   Sanctions are awarded in the amount of $1000.

     The judgment of the trial court is AFFIRMED, and the motion

for sanctions pursuant to Fed. R. App. P. 38 is GRANTED.